The plaintiffs appeal from an order of a single justice of this court denying their request for relief on their civil complaint under G. L. c. 211, § 3, and dismissing that complaint. The corporate plaintiff operates a bookstore in Stoughton. The plaintiffs complain that in the course of a hearing on applications for the issuance of criminal complaints, they were denied the right to show that criminal process was being initiated against them for constitutionally impermissible reasons. They argue that the single justice erred in not granting them relief from the prosecution of the complaints that were issued. There was no error. Relief pursuant to G. L. c. 211, § 3, is to be granted to prevent the irreparable loss of significant rights when adequate protection is not available in the normal course of trial and appeal. See Hadfield v. Commonwealth, 387 Mass. 252, 255 n.2 (1982). Without deciding whether the plaintiffs had a right to present evidence at the hearing on the question of issuing process on the complaints, we simply note that the plaintiffs could have challenged the issuance of the complaints by a motion to dismiss those complaints once process was issued. No such motion had been filed at the time the single justice denied the plaintiffs relief and dismissed the complaint brought under G. L. c. 211, § 3. The order of the single justice dismissing the complaint is affirmed.

So ordered.